Citation Nr: 1110371	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  04-41 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss prior to November 2, 2009.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for tinnitus, assigning a 10 percent evaluation effective March 26, 2003, and bilateral hearing loss, assigning a noncompensable evaluation effective March 26, 2003.  In January 2004, the Veteran submitted a notice of disagreement, seeking increased initial ratings for his service-connected audiological disabilities.  He subsequently perfected his appeal in November 2004.

In an April 2007 decision, the Board denied the matters on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2008, the Court issued a memorandum decision, remanding the issue of entitlement to a compensable initial rating for bilateral hearing loss to the Board.  The appeal was returned to the Board for action consistent with the October 2008 remand.  The Court's remand specifically stated that the Veteran had abandoned his claims of entitlement to an increased rating for tinnitus and extraschedular consideration.  As such, these issues are not before the Board.

In July 2009, the Board remanded the Veteran's claim of entitlement to an initial compensable rating for bilateral hearing loss to the RO for further evidentiary development, including obtaining updated VA and private treatment records and a new VA examination.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the RO obtained updated treatment records from the Louisville VA Medical Center and requested that the Veteran identify any outstanding private treatment records.  Additionally, the Veteran was afforded a VA audiological examination in November 2009.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

In a May 2010 rating decision, the RO increased the Veteran's disability rating for bilateral hearing loss to 50 percent effective November 2, 2009.  Thereafter, in a July 2010 letter and a February 2011 brief, the Veteran's representative indicated that the Veteran was only pursuing entitlement to a compensable rating prior to November 2, 2009.  As such, the issue of entitlement to a rating in excess of 50 percent from November 2, 2009 to the present has been effectively withdrawn.  While the Veteran's representative indicated that an effective date prior to November 2, 2009, for the assignment of a 50 percent evaluation was at issue, the Board concludes that, based on the arguments presented, an increased rating for the earlier time period is, in fact, at issue.  Accordingly, the issue has been so framed by the Board.  Thus, the Board will only consider whether the Veteran is entitled to a compensable disability rating prior to November 2, 2009.


FINDINGS OF FACT

1.  Prior to July 15, 2004, the Veteran's right ear hearing loss had a Numeric Designation of II as per Table VI of the VA schedule of ratings; the Veteran's left ear hearing loss had a Numeric Designation of II as per Table VI of the VA schedule of ratings.

2.  From July 15, 2004 to September 22, 2004, the Veteran's right ear hearing loss had a Numeric Designation of VII as per Table VI of the VA schedule of ratings; the Veteran's left ear hearing loss had a Numeric Designation of IX as per Table VI of the VA schedule of ratings.

3.  From September 23, 2004 to November 1, 2009, the Veteran's right ear hearing loss had a Numeric Designation of III as per Table VI of the VA schedule of ratings; the Veteran's left ear hearing loss had a Numeric Designation of II as per Table VI of the VA schedule of ratings.



CONCLUSIONS OF LAW

1.  Prior to July 15, 2004, the criteria for a compensable initial disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2010).

2.  From July 15, 2004 to September 22, 2004, the criteria for a 50 percent initial disability rating for bilateral hearing loss, but no higher, have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2010).

3.  From September 23, 2004 to November 1, 2009, the criteria for a compensable initial disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in April 2003 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, for initial rating claims where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private treatment records have been obtained to the extent possible.  The Veteran has at no time identified any outstanding treatment records that he wanted VA to obtain.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his bilateral hearing loss in association with his claim in May 2003 and September 2004.  The examiners considered the Veteran's reported history and provided a thorough physical examination, including conducting the appropriate audiometric testing.  Additionally, the examiners noted the functional effects of the Veteran's hearing loss disability.  Therefore, the Board finds that the examinations are adequate for determining the disability rating for bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Additionally, the Veteran's current appeal only addresses his disability rating for hearing loss prior to November 2, 2009, not his current level of hearing loss.  As such, there is no need to remand the claim for a new VA examination to determine his current level of hearing loss.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Initially, the Board notes that, as referenced in the introduction section above, the Court specifically stated that the Veteran had abandoned any claim of entitlement to extraschedular consideration.  Additionally, the Veteran's representative's July 2010 and February 2011 correspondence indicated that he was not pursuing entitlement to a disability rating in excess of 50 percent from November 2, 2009.  As such, the Board will only consider the Veteran's entitlement to a schedular compensable rating prior to November 2, 2009.

The Veteran has been assigned a noncompensable initial evaluation under Diagnostic Code 6100 for his service-connected bilateral hearing loss prior to November 2, 2009.  He seeks a higher rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing him claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The VA rating scheme for the evaluation of hearing loss provides ratings from noncompensable to 100 percent based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests which average puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  See 38 C.F.R. § 4.85 (2010).  The evaluation of hearing impairment applies a formula which is essentially a mechanical application of the VA Schedule for Rating Disabilities to numeric designations after audiology evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  Alternatively, Table VIA uses only the puretone averages to give each ear a numeric designation.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) provides that if puretone thresholds in the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are each 55 decibels or more, an evaluation can be based either on Table VI or Table VIA, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Additionally, 38 C.F.R. § 4.86(b) provides that if the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an evaluation can be based on either Table VI or Table VIA, whichever results in a higher numeric designation, and that designation will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  In this case, audiometric results from the May 2003 and September 2004 VA examinations do not meet these criteria for either ear under 38 C.F.R. § 4.86(a) or (b).  Further, the July 2004 private audiological examination does not provide the puretone findings for each individual frequency.  Therefore, it is not possible to determine whether the Veteran meets the criteria for either ear under 38 C.F.R. § 4.86(a) or (b) at the time of that examination.  As such, the Veteran's bilateral hearing loss can only be evaluated under Table VI.

The relevant regulations also specify that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  See 38 C.F.R. § 4.85(a) (2010).

The Board notes that the medical evidence includes two private examinations and one private physician letter that do not conform to VA standards for evaluation of hearing impairment.  Specifically, the March 2003 letter from Dr. W. L. V. does not include either Maryland CNC speech discrimination test results or puretone audiometry test results.  Additionally, April 2003 and January 2009 audiograms from K. D. B. include word recognition scores using the CID W-22 test.  Although the Board notes K. D. B.'s contention in a May 2010 letter that the CID W-22 is a long-established method for establishing speech recognition ability, the regulation specifically states that examinations of hearing impairment must utilize the Maryland CNC test.  The Board does not have the authority or discretion to ignore applicable provisions of the regulations.  As such, these pieces of medical evidence cannot be used to establish a higher disability rating for the Veteran's service-connected bilateral hearing loss.

The Veteran has been afforded two VA audiological examinations in association with his present claim.  He was first examined in May 2003.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
35
70
75
65
LEFT
45
75
75
75

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 100 percent in the left ear.  Puretone threshold averages were 61 decibels for the right ear and 68 decibels for the left ear.  The Veteran complained of hearing loss, with the greatest difficulty in understanding speech and missing environmental sounds, such as the telephone ringing and pagers and appliances beeping.  According to 38 C.F.R. § 4.85, the right ear had a designation of II and the left ear had a designation of II, based on Table VI.  The point where II and II intersect on Table VII indicates a disability rating of 0 percent.

The Veteran was next examined in September 2004.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
35
70
75
70
LEFT
50
75
70
75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.  Puretone threshold averages were 63 decibels for the right ear and 68 decibels for the left ear.  The Veteran complained of difficulty understanding people if they are walking away from him.  According to 38 C.F.R. § 4.85, the right ear had a designation of III and the left ear had a designation of II, based on Table VI.  The point where III and II intersect on Table VII indicates a disability rating of 0 percent.

The Veteran also submitted a private audiogram in July 2004 that complies with VA standards.  The audiogram and accompanying letter did not interpret the specific puretone audiometry results for each frequency, but did provide puretone averages of 72.5 for the right ear and 75 for the left ear.  The audiologist also indicated that the Veteran exhibited speech recognition ability of 64 percent in the right ear and 48 percent in the left ear.  According to 38 C.F.R. § 4.85, the right ear had a designation of VII and the left ear had a designation of IX, based on Table VI.  The point where VII and IX intersect on Table VII indicates a disability rating of 50 percent.

In light of the above findings, the Board finds that the Veteran's bilateral hearing loss did not warrant a compensable rating prior to the July 2004 private examination.  As of the July 2004 private examination, the Veteran's bilateral hearing loss warranted a 50 percent rating.  However, as of the September 2004 VA examination, the Veteran's bilateral hearing loss again did not warrant a compensable rating.  Therefore, in light of the medical evidence of record, the Board finds that a noncompensable rating is appropriate prior to July 15, 2004, a 50 percent rating is appropriate from July 15, 2004 to September 22, 2004, and a noncompensable rating is appropriate from September 23, 2004 to November 1, 2009.

Additionally, the Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the disability ratings as set out above during the appeal period.  As such, assignment of additional staged ratings is not warranted.  See Fenderson, supra.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable initial rating prior to July 15, 2004, an initial rating in excess of 50 percent from July 15, 2004 to September 22, 2004, and a compensable initial rating from September 23, 2004 to November 1, 2009, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss, prior to July 15, 2004, is denied.

Entitlement to an initial disability rating of 50 percent for bilateral hearing loss, from July 15, 2004 to September 22, 2004, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial compensable disability rating for bilateral hearing loss, from September 23, 2004 to November 1, 2009, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


